JUDGE PRYOR
delivered the opinion op the court,
• The appellant was making a race for the Legislature against one Howard, and during the canvass abandoned the contest. After this he became a candidate again for the same office and his opponent was one Colson. The brother of Colson (G-illis Colson), the appellee in the present ease, being an active partisan of his brother, spoke and published, as the petition claimed, slanderous and defamatory words of the appellant, viz.: that he, the plaintiff (meaning Eield), in the former contest with Howard, took a bribe of three hundred dollars from Howard to quit the track, and in consequence thereof ho, the plaintiff, was. defeated in the race for the Legislature by Colson, lost the emoluments of the office and was brought into bad repute with his neighbors. and his character much *348injured. On the trial, an issue being formed, there was a verdict for the defendant. The jury was told in an instruction that if the words were maliciously spoken of the plaintiff and published by defendant, and by reason thereof the plaintiff* was defeated for the Legislature, they may find for the plaintiff the damages he sustained by the loss of said office, not exceeding the amount claimed. The says this instruction was erroneous, because he was seeking to recover for the stain upon his moral-character and not for the loss of the office for which he was a candidate.
The plaintiff had no cause of action. The words charged did not, if true, constitute an indictable offense, nor were they spoken of him in the way of his office, profession or trade, unless his candidacy can beso regarded; and even if actionable by averring special damage, the damage alleged is too remote, uncertain and .spemikitive. The plaintiff* held neither an office of trust nor confidence; and while the words said to have been spoken might affect to some extent his moral standing, to say that one candidate gave another three hundred dollars to abandon the race are not actionable, coupled with the averment of special damage. It is time that words spoken of another that would necessarily result in the loss of some future benefit or advantage to the party injured may^-with the. averment of the. special damage, presenta cause of action; but we do not think such a state of case is presented here, and if the petition is good it clearly appears from the testimony that no such special damage resulted from the language used. So, on the issue of fact there being no demurrer to the petition, the judgment was properly'rendered for the defendant.
Judgment affirmed.